Name: Commission Regulation (EC) No 209/2003 of 3 February 2003 amending Council Regulation (EC) No 747/2001 as regards Community tariff quotas for certain agricultural products originating in Lebanon
 Type: Regulation
 Subject Matter: trade;  tariff policy;  international trade;  agricultural activity;  Asia and Oceania
 Date Published: nan

 Avis juridique important|32003R0209Commission Regulation (EC) No 209/2003 of 3 February 2003 amending Council Regulation (EC) No 747/2001 as regards Community tariff quotas for certain agricultural products originating in Lebanon Official Journal L 028 , 04/02/2003 P. 0030 - 0032Commission Regulation (EC) No 209/2003of 3 February 2003amending Council Regulation (EC) No 747/2001 as regards Community tariff quotas for certain agricultural products originating in LebanonTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 747/2001 of 9 April 2001 providing for the management of Community tariff quotas and of reference quantities for products eligible for preferences by virtue of agreements with certain Mediterranean countries and repealing Regulations (EC) No 1981/94 and (EC) No 934/95(1), as last amended by Commission Regulation (EC) No 2335/2002(2), and in particular Article 5(1)(b) thereof,Whereas:(1) Pending the completion of the procedure necessary for the ratification and entry into force of the Euro-Mediterranean Association Agreement between the European Community and its Member States, of the one part, and the Republic of Lebanon, of the other part, an Interim Agreement was concluded on trade and trade-related matters between the European Community, of the one part, and the Republic of Lebanon, of the other part, approved by Council Decision 2002/761/EC(3), hereinafter referred to as "the Interim Agreement", which enters into force on 1 March 2003.(2) In the Interim Agreement tariff concessions, at a reduced or zero-rate of customs duty, within the framework of Community tariff quotas have been granted at import into the Community for certain agricultural products originating in Lebanon.(3) For the implementation of the tariff quotas provided for in the Interim Agreement it is necessary to include Lebanon in Regulation (EC) No 747/2001 and to insert in that Regulation a list of agricultural products originating in Lebanon for which tariff quotas are applicable.(4) Regulation (EC) No 747/2001 should therefore be amended accordingly.(5) For the purpose of the calculation of the tariff quotas for the year 2003, it is stipulated in the Interim Agreement that the volumes of the tariff quotas, for which the quota period starts before the date of entry into force of the Interim Agreement, should be reduced in proportion to the part of the period which has elapsed before that date.(6) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 747/2001 is amended as follows:1. in Article 1, the word "Lebanon" is inserted between "Syria" and "Israel";2. a new Annex VIa is inserted, the text of which is set out in the Annex to this Regulation.Article 2For the year 2003, the volumes of the Community tariff quotas for which the quota period starts before the date of entry into force of the Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the Republic of Lebanon, of the other part, shall be reduced in proportion to the part of the period which elapsed before that date.Article 3This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union.It shall apply from 1 March 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 February 2003.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 109, 19.4.2001, p. 2.(2) OJ L 349, 24.12.2002, p. 26.(3) OJ L 262, 30.9.2002, p. 1.ANNEX"ANNEX VIaLEBANONNotwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of the current regulation. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together.Tariff quotas>TABLE>"